BARNARD, P. J.
The section of the Penal Code under which this indictment is framed is not aimed solely at counterfeit paper money. The section was designed to meet a nefarious business, which may include counterfeit money; but the persons engaged in it were generally careful to advertise good money, which would be sold at much less than the face value. The transaction sometimes resulted in a sudden snatching of the money of the proposed buyer, and a flight with it by the seller or his agent. Sometimes the good money of the buyer was obtained by a package so made up as to represent a package of money, and before its examination the seller would disappear. The evil which the legislature intended to prevent is shown in the present case. Some one writes a letter to one Oassall, in South Carolina, under the name of Charles Mansfield, 283 St. Nicholas avenue, N. Y. This letter contains an offer to- sell goods so that Cassall could make money. The price is stated to be $3,000 for $300, and larger sums for smaller prices. The place of meeting between buyer and seller was Poughkeepsie, N. Y., where the buyer was to register under an assumed name at a specified hotel there. Cassall was to send a message by telegram, and this telegraphic message was to be produced by the seller at Poughkeepsie. There was a long and artfully prepared communication, to the effect that by the neglect of the officials of the general government there was a fraudulent issue of government paper money; that it seemed to the writer of this communication that duplicate articles were in the possession of New York parties, and that the work of the government could not be detected from the work of “those people in New York.” Oassall accepted, and was met in Poughkeepsie by the defendant at the place designated, and he admitted himself to be the proposed seller who had arranged the meeting. The indictment fairly tells this story: That the defendant, by means of circular letters addressed to Cassall, offered him paper money, or what was pretended to be paper money; that by means of this letter and circular and contents Cassall was induced to come to Poughkeepsie, to buy of George Abow, the defendant, money, or pretended money, and that there he showed a good $100 government bill, and offered to take Cassall to New York, to an old man, who would sell to him bills like it at the rate of *521$1,000 for $100 of Cassall’s money. These bills he called “goods.” By section 527 of the Penal Code it is made a felony to aid or abet a "scheme to defraud by means of circulars, offering for sale paper money, informing any one where it could be obtained. The statute in question is strictly followed in and by the indictment. “A person * * * who circulates or distributes * * * any letter * * * offering for sale * * * any counterfeit coin, paper money,. * * * or other tokens of value, whether called ‘green articles,’ ‘queer coins,’ ‘paper goods,’ ‘bills of spurious treasury notes,’ ‘United States goods,’ ‘green paper goods,’ ‘business that is "not legitimate,’ ‘cigars,’ ‘green cigars,’ or by any other name or title or any other device of a similar character, shall be guilty of a felony.” The telegraphic messages were properly received. The defendant, in his conversation with Cassall, admitted that he had sent them. The conviction should therefore be affirmed.